Citation Nr: 1723939	
Decision Date: 06/23/17    Archive Date: 06/29/17

DOCKET NO.  09-49 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include as secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for an eye disability, to include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Setter, Associate Counsel



INTRODUCTION

The Veteran had active service from November 1967 to November 1969.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Cleveland, Ohio.  The rating decision granted, inter alia, service connection for diabetes mellitus type II and denied service connection for the claimed heart and vision disabilities.  

The Veteran was scheduled for a July 2016 Board Central Office hearing.  However, the Veteran was deemed a no-show for the hearing and to date the Veteran has not requested that the hearing be rescheduled.  As such, the Veteran's hearing request is withdrawn.  38 C.F.R. § 20.704(d).

The Board has reviewed the Veteran's electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

In August 2016, the Board remanded the two issues for further development. The requisite development having been completed, the directives have been substantially complied with as to the issue decided herein and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 


FINDINGS OF FACT

1. A heart disability, to include as secondary to service-connected diabetes mellitus, was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

2. A heart disability, to include as secondary to service-connected diabetes mellitus, is not secondary (caused or aggravated) to service connected disability.

3. An eye disability, to include as secondary to service-connected diabetes mellitus, was not manifest during active service, and is not shown to be causally or etiologically related to an in-service event, injury, or disease.

4. An eye disability, to include as secondary to service-connected diabetes mellitus, is not secondary (caused or aggravated) to service connected disability.


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

An eye disorder was not incurred in or aggravated by active service and is not proximately due to or a result of or aggravated by a service-connected disease or injury.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of her claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter pertinent to the instant claims in June 2007, before the unfavorable adjudication of this issue in July 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. The Board's remand of August 2016 requested any further private and VA records be associated with the Veteran's claims file; no additional records were found either with VA or from the Veteran.  All private treatment records authorized for release or submitted are associated with the claims file. No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, the Veteran was provided with VA examinations in September, October, and November 2010, July 2015, and again in July 2016. The examinations were adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file in conjunction with the examination, and conducted thorough medical examinations of the Veteran.

The Board finds that the examinations are adequate for evaluation purposes as they considered the Veteran's lay statements of record, the medical evidence of record, and included well-reasoned rationales supporting all opinions provided therein. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examinations, its duty to assist is satisfied.

II. Service Connection for Heart and Eye Disabilities

Legal Criteria for Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may also be granted for disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  See 38 C.F.R.  § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id.  Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period.  Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Heart Disability Evidence and Analysis

The Veteran is claiming service connection for a heart disorder, which the RO has recharacterized as dilated non-ischemic cardiomyopathy with congestive heart failure, to include as secondary to the Veteran's service-connected diabetes mellitus type II.

The Veteran has a current diagnosis of cardiomyopathy and congestive heart failure, characterized specifically as dilated non-ischemic cardiomyopathy with congestive heart failure.  This heart disorder was first diagnosed, per the Veteran's private medical records, in March 1995 when he underwent a cardiac catheterization procedure.  The Veteran continues to be treated for this disorder at both VA and private medical facilities.  Thus, the requirement for a current disability is met.

The Veteran's service treatment records (STRs) are silent for any problems or complaints related to any heart disorders.  The Veteran's entrance physical examination in July 1967, as well as the Veteran's separation physical from September 1969, are silent in both the record of medical history and the examination for any heart complaints or problems.  

The Veteran has been treated for his cardiomyopathy and other cardiac disorders to include coronary artery disease and congestive heart failure going back to March 1995, with his current diagnosis from December 1999, with private treatment records all indicating such a diagnosis and continuing treatment continuing up through the most recent medical records in the claims file, dating to November 2016.  Cardiomyopathy, along with congestive heart failure, is first mentioned in a private August 2003 examination. A May 2006 private medical examination noted both congestive heart failure and dilated cardiomyopathy, along with left ventricular hypertrophy.   

The earliest treatment record from VA is an August 2007 physical examination, where the examiner noted congestive heart failure based on an enlarged heart with intermittent chest pain.  The examiner recorded the Veteran complaining of shortness of breath at rest and chronic shortness of breath during exertion "for many years."  The examiner noted the Veteran had been prescribed medications for his heart disorders, and that chest x-rays were normal other than the enlarged heart.  The VA examiner also noted private medical treatment indicated left ventricular hypertrophy.

The Veteran received a comprehensive VA compensation and pension examination in June 2008 that diagnosed non-ischemic dilated cardiomyopathy with a history of congestive heart failure.  There was no cardiomegaly as determined by percussion, and no congestive heart failure was detected on that particular examination.  The examiner specifically noted that because the Veteran's diabetes mellitus type II was diagnosed in December 1999, while the heart issues were diagnosed in March 1995, that the Veteran's "cardiac condition was not secondary to the diabetes."

Upon review of the evidence of record, the Board concludes that entitlement to direct service connection is not warranted for a heart disorder.  Because the Veteran has no in-service heart or heart-related disease or injury that occurred in service or within one year after leaving active service, the Veteran fails the second prong of the test for entitlement to direct service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

While the Veteran has a current disability of the heart, diagnosed as dilated non-ischemic cardiomyopathy with congestive heart failure, the Board notes that the Veteran's service treatment records were silent for any heart disorders or issues during the Veteran's period of active service, to include his entrance and separation physical examinations with their reports of medical history.  This contemporaneous evidence indicates that a heart disorder was not manifest during service or within the one-year period afterwards, and the Board finds this contemporaneous evidence to be highly probative.  The Veteran, or his representative, has not contended that his heart disorder originated in service. The Veteran has not provided any evidence, to include from his private medical providers, that indicates the Veteran's diagnosed heart disorder originated in service.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  See 38 C.F.R.  § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Veteran is currently service-connected for diabetes mellitus type II on a presumptive basis, and was first diagnosed in December 1999, by the Veteran's private primary care provider, Dr. M. at the time.  The Veteran has asserted his diabetes had begun earlier, and submitted glucose lab values from January 1985, October 1992, and May 1993, though those values were unaccompanied by any report or interpretation by a medical provider. The Veteran's private physician, Dr. M, provided a statement to VA stating he had treated the Veteran as of that year, December 1999, and "since then, [the Veteran] has been a diabetic and probably many years before.  I don't have any information prior."  There is no further information going back in any service treatment record, private medical record, or VA medical record that indicates a valid diagnosis of diabetes prior to December 1999.

The Board finds that the Veteran was service-connected for diabetes mellitus type II, first diagnosed in December 1999.  The first diagnosis of the Veteran's heart disorder is in March 1995.  The Veteran has asserted he had much diabetes much earlier than the medical evidence indicates, but does not provide a date or evidence that indicates such a date. 

In November 2011, as part of the Veteran's claim for service connection for his diabetes, he received another VA examination.  Again, diabetes mellitus type II was diagnosed, with a date of original diagnosis of 1999.  The examiner noted the Veteran now takes daily oral hypoglycemic agents, and receives more than one insulin injection a day.  Per the record, the Veteran had no medical visits for either ketoacidosis or hypoglycemic reactions in the past year.  The examiner noted there was no diabetes-related weight loss but that there had been a loss of strength attributable to diabetes.  When discussing possible complications of the disease, the examiner made specific note there was no diabetic retinopathy, and inter alia, no cardiac conditions or eye conditions attributable (at least as likely as not, greater than 50 percent probability) to the diabetes mellitus type II. Also, the examiner noted that the Veteran's diabetes had likely not (less than 50 percent probability) permanently aggravated or worsened any cardiac or eye conditions.

In August 2016, the Board remanded the Veteran's appeal for an addendum opinion on the possibility of entitlement to service connection, to include as secondary to the Veteran's already service-connected diabetes. The examiner was asked to determine whether it is at least as likely as not that the Veteran's non-ischemic dilated cardiomyopathy with a history of congestive heart failure was caused by his service-connected diabetes mellitus. In November 2016, the examiner, after reviewing the Veteran's entire claims folder, to include all of the private and VA medical records, plus the service treatment records, opined that the Veteran's diabetes was less likely than not (less than 50 percent probability) preceded his diagnosed heart disorder.  The examiner noted that the Veteran's cardiomyopathy is not caused by his high sugar levels or diabetes, pointing out there is no evidence in medical literature or consensus in the medical community or evidence in this specific case that supports a causal/aggravation relationship between these two conditions. 

The examiner was also asked to opine whether it is at least as likely as not that the Veteran's non-ischemic dilated cardiomyopathy with a history of congestive heart failure was aggravated (made chronically worse) by his service-connected diabetes.  The examiner responded "less likely as not," and that he believed there is neither evidence in the medical literature, consensus in the medical community nor evidence in this specific case that supports a causal/aggravation relationship between these conditions.

The Board finds the VA examiner's opinions to be extremely probative, because the examiner was thorough and examined the Veteran's claims file in detail.  The examiner had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

The Veteran's representative, in his appellate brief in the claims file, has disputed the qualification of the VA examiner who provided the November 2016 addendum opinion on the heart disorder, pointing out that the examiner, while a physician, was not a cardiologist.  An adequate VA examiner is one who is able to provide "competent medical evidence." 38 C.F.R. § 3.159(a)(1).  The Board finds that the examiner chosen is qualified and adequate as a medical doctor to provide a competent opinion.  The Court of Veterans Appeals (Court) has held that VA has satisfied its duty to assist in a case when the provider so designated is competent to provide medical evidence. Cox v. Nicholson, 20 Vet. App. 563, 569 (2007).  

As such, although the Board fully respects the Veteran's representative for advancing such arguments, contrary to those assertions, the Board finds that the medical opinion offered in November 2016 was made by a medical provider (in fact, a physician) competent to provide such opinions, and the opinions themselves were adequate as they complied with the Board's specific directives and provided sufficient detail to fully inform the Board on its medical questions.  D'Aries v. Peake, 22 Vet.App. 97, 104, (2008).

Further, the Board has considered the Veteran's contentions that his heart disorder arose from his service-connected diabetes.  The Veteran has said specifically in his notice of disagreement that his heart disorder relationship to his diabetes hinges on what he believes to be an incorrect diagnosis date of his diabetes.  The Veteran, or his private medical providers, have not provided an authoritative alternative, however.  VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). Here, however, the Veteran's ability to identify a date of diagnosis for a past medical condition or its etiology exceeds his knowledge and ability as a lay person, and the Board therefore gives no probative weight to the indefinite assertion that the Veteran's diabetes and therefore the his heart disorder began at an earlier, unspecified date. Id.

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that heart disorder was not caused or aggravated by the Veteran's service-connected diabetes mellitus type II.  The VA examination reports and addendum opinions are competent and probative medical evidence and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the available claims file and current medical literature, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between service-connected diabetes and the Veteran's diagnosed heart disorder.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for a heart disorder on a direct or secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Eye Disability Evidence and Analysis

The Veteran is claiming service connection for an eye disorder, which the RO has recharacterized as a diabetic retinopathy and cataracts, bilateral, to include as secondary to the Veteran's service-connected diabetes mellitus type II.

The Veteran's STRs are silent for any problems or complaints related to any eye disorders.  The Veteran's entrance physical examination in July 1967, as well as the Veteran's separation physical from September 1969 are silent in both the record of medical history and the examination for any eye complaints or problems, other than a report of minor facial bruises and lacerations resulting from an altercation in July 1969.  That treatment note did not specifically refer to any eye issues as a result of the altercation.  

The Veteran has a current diagnosis of bilateral eye cataracts, but has not now nor ever received a formal diagnosis of diabetic retinopathy.  VA provided an optometry consultation in September 2007, the first evidence of record that indicated the Veteran had symptoms related to possible cataracts of his eyes, and made note of the Veteran's diagnosed diabetes mellitus type II without retinopathy. The Veteran was first formally diagnosed with bilateral eye cataracts in a VA examination from June 2008, which also said there was no evidence of diabetic retinopathy.  The report indicates the Veteran had full visual fields but had nuclear sclerosis (i.e., cataracts) in both lenses.  The examiner specifically noted these cataracts were age related and not related to the Veteran's diabetic mellitus type II. Thus, the requirement for a current disability is met.

In May 2009, the Veteran received another VA optometry examination, where his corrected vision was shown to have full visual fields, with presbyopia.  The Veteran's diabetes mellitus type II was noted but also that there was no diabetic retinopathy at that time. The Veteran received three more VA optometry examinations on a continuing care basis, in July 2012, May 2013, and May 2015.  Additionally, retinal imaging was accomplished in May 2014; all four examinations showed the presence of cataracts but no signs or diagnosis of diabetic retinopathy.

In June 2016, as a preliminary test for a subsequent VA optometry examination in the following month, the Veteran received a "diabetic surveillance assessment" of his eyes.  The right eye was found to have no diabetic retinopathy, but the left eye had possible "mild nonproliferative diabetic retinopathy," and the examiner noted a full examination was required to verify and diagnose that finding. In July 2016, a VA optometrist provided a full examination of the Veteran's eyes and noted there was no diabetic retinopathy upon further examination. Additionally, that examiner continued the diagnosis of bilateral cataracts, find a "mild nuclear sclerotic cataract" in each eye.  The examiner noted the Veteran was age 68 at the time of the examination and a mild nuclear sclerotic cataract is to be expected solely upon his age.  The examiner continued, says this cataract was mild, even for those without diabetes, as most age-related cataracts develop from age 50 onwards.  The examiner noted these cataracts did not limit the Veteran's vision, and thus were not eligible for extraction yet. Additionally, the cataracts are following a normal course for the Veteran's age and thus also are not aggravated by his diabetes.

Upon review of the evidence of record, the Board concludes that entitlement to direct service connection is not warranted for an eye disorder.  Because the Veteran has no in-service eye or eye-related disease or injury that occurred in service or within one year after leaving active service, the Veteran fails the second prong of the test for entitlement to service connection. See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

While the Veteran has a current disability of the eye, diagnosed as bilateral cataracts, the Board notes that the Veteran's service treatment records were silent for any eye disorders or issues during the Veteran's period of active service, to include his entrance and separation physical examinations with their reports of medical history.  This contemporaneous evidence indicates that an eye disorder was not manifest during service or within the one-year period afterwards, and the Board finds this contemporaneous evidence to be highly probative.  The Veteran, or his representative, has not contended that his eye disorder originated in service. The Veteran has not provided any evidence, to include from his private medical providers, that indicates the Veteran's diagnosed eye disorder originated in service.  

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of service-connected disease or injury, or that service-connected disease or injury has chronically worsened the nonservice-connected disability for which service connection is sought.  See 38 C.F.R.  § 3.310 (2016); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

As mentioned before, the Veteran is currently service-connected for DMII on a presumptive basis, and was first diagnosed in December 1999, by the Veteran's private primary care provider, Dr. M. at the time.  The Board finds that the Veteran was service-connected for diabetes mellitus type II, first diagnosed in December 1999.  The first diagnosis of the Veteran's eye disorder is in September 2007.  

The Board has considered the Veteran's contentions that his eye disorder arose from his service-connected diabetes.  The Veteran specifically asserted in his September 2008 Notice of Disagreement that he had never mentioned diabetic retinopathy but that the "lady who examined me at the Canton VAOPC told me that my eyesight would continue to get worse because of the diabetes."  (The Veteran received his first VA optometry examination at Canton in September 2007.)  The Veteran appears to attribute that any eye disorder after his diabetes diagnosis from December 1999 must be due to his diabetes.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377. Here, however, the Veteran's ability to identify the etiology of an eye disorder exceeds his knowledge and ability as a lay person, and the Board therefore gives no probative weight to the assertion that the Veteran's eye disorder which follows a diagnosis of diabetes in time must therefore be caused by that diabetes. Id.

As mentioned previously, in November 2011, as part of the Veteran's claim for service connection for his diabetes, he received another VA examination.  Again, diabetes mellitus type II was diagnosed, with a date of original diagnosis of 1999.  When discussing possible complications of the disease, the examiner made specific note there was no diabetic retinopathy, and inter alia, no cardiac conditions or eye conditions attributable (at least as likely as not, greater than 50 percent probability) to the diabetes mellitus type II. Also, the examiner noted that the Veteran's diabetes had likely not (less than 50 percent probability) permanently aggravated or worsened any cardiac or eye conditions.

In August 2016, the Board remanded the Veteran's appeal for an addendum opinion on the possibility of entitlement to service connection, to include as secondary to the Veteran's already service-connected diabetes. The examiner was asked to determine the nature and etiology of the Veteran's eye disability and also whether it is at least as likely as not that the Veteran's age-related cataracts in both eyes were caused by his service-connected diabetes mellitus.  Additionally, the examiner was asked to determine whether it is at least as likely as not that the Veteran's eye disorder was caused by his service-connected diabetes mellitus. 

In November 2016, the examiner, after reviewing the Veteran's entire claims folder, to include all of the private and VA medical records, plus the service treatment records, opined that the Veteran's eye disorder was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition.  He stated: "the veteran's latest eye exam was at the Cleveland VA on 7/29/2016, with a finding of a "1+NS OU" (a mild nuclear sclerotic cataract in both eyes), and no diabetic retinopathy. Review of the C-file does indeed indicate the veteran has had diabetes for many years, however that in and of itself does not mean the veteran will develop cataracts as a result of his diabetes. In fact, the veteran was 68 years old at the time of the eye exam, and a mild nuclear sclerotic cataract is to be expected solely based on his age. This cataract is even mild for those without diabetes, as most age-related cataracts develop from age 50 onwards. Many patients have their cataracts extracted at age 60+. This veteran's cataracts are not even limiting his vision, thus are not eligible for extraction yet. In summary, the veteran's cataracts are age-related, and additionally, are following a normal course for his age and thus also not aggravated by his diabetes."

The examiner was asked if he could determine a baseline level of severity of the claimed condition or diagnosis based on the medical evidence available prior to aggravation or the earliest medical evidence following aggravation by the diabetes.  The examiner responded yes, saying the nuclear sclerotic cataracts found at the previously mentioned September 2007 eye exam were a baseline, and noted then there was no impact on visual acuity.  When asked if the current severity of the Veteran's eye disorder was greater than the baseline, the examiner replied in the negative.

The Board finds the VA examiners' opinions to be extremely probative, because each examiner was thorough and examined the Veteran's claims file in detail.  The examiners had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting medical literature and clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005).

Based on the above, the Board finds that the weight of the competent and credible evidence demonstrates that the eye disorder was not caused or aggravated by the Veteran's service-connected diabetes.  The VA examination reports and addendum opinions are competent and probative medical evidence and are supported by adequate rationale.  The VA examiners were informed of the pertinent evidence, reviewed the available claims file and current medical literature, and fully articulated the opinions; therefore, the Board finds that the weight of the lay and medical evidence of record is against a finding of a relationship between service-connected diabetes and the Veteran's diagnosed eye disorder.  

For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for an eye disorder on a direct or secondary basis, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a heart disorder is denied.

Entitlement to service connection for an eye disorder is denied.




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


